            Case 5:20-cv-02267-JFL Document 14 Filed 02/09/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


STEVEN WIGGS,                       :
     Plaintiff,                     :
                                    :
            v.                      :                  No. 5:20-cv-02267
                                    :
DONALD FOLEY and DAVID SHEARN :
      Defendants.                   :
____________________________________

                                           ORDER

       AND NOW, this 9th day of February, 2021, upon consideration of Defendants’ Motion to

Dismiss for Failure to State a Claim, ECF No. 9, Plaintiff’s response thereto, ECF No. 11,

Defendants’ reply to that response, ECF No. 12, and for the reasons set forth in the Court’s

Opinion issued this date, IT IS HEREBY ORDERED THAT:

       1.      Defendants’ motion, ECF No. 9, is GRANTED.

       2.      Plaintiff’s Complaint is DISMISSED without prejudice.

       3.      Within twenty days of the date of this Order, Plaintiff may, consistent with the

Court’s Opinion, file an amended complaint.



                                                       BY THE COURT:



                                                     /s/ Joseph F. Leeson, Jr.____________
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge




                                                 1
                                              020821
